Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US20100161188A1 to Turski et al. (hereinafter, Turski) in view of US20060205563A1 to Bai et al. (hereinafter, Bai), US 20180354493 A1 to Johri et al. (hereinafter, Johri) and US 20160061319A1 to Fodor et al. (hereinafter Fodor).
	Regarding claim 1, Turski discloses: a launch control system for a vehicle having a torque generating system, the launch control system comprising: a user interface configured to: display information {Turski, paragraph [0033]: FIG. 4 is a flow diagram that illustrates the initialization phase of an exemplary embodiment of a performance launch control process 400. The various tasks performed in connection with process 400 may be performed by software, hardware, firmware, or any combination thereof. For illustrative purposes, the following description of process 400 may refer to elements mentioned above in connection with FIGS. 1-3. In practice, portions of process 400 may be performed by different elements of the described system, e.g., an onboard sensor, a controller, or a user interface component. / paragraph [0035]: Process 400 may continue by calculating or generating an engine speed limit or threshold from the user-selected setting or settings (task 406). / paragraph [0026]: User interface subsystem 208 is suitably configured as a human-machine interface for vehicle 202 and, in particular, for system 200. User interface subsystem 208 can be realized using one or more elements, features, devices, or components, which may be conventional in nature. For example, user interface subsystem 208 may include, without limitation, any number of: buttons; knobs; switches; levers; dials; keypads; touch screens [display information] ; touch pads; or the like.}.
 	Turski does not explicitly disclose that the information relates to a set of launch torque curves, each launch torque curve defining how the torque generating system is to generate drive torque during a period.  
Bai remedies this and teaches in claim 1: a control module that determines a launch torque trajectory from a plurality of launch torque curves based on a throttle position and an engine speed / paragraph [0031]: An initial launch torque (TC) is determined from a look-up table 316 based on the filtered TPRL2 and TISS. An exemplary look-up table is illustrated in FIG. 4 and a corresponding 3-dimensional look-up table is illustrated in FIG. 5. / Fig. 4 of Bai, which illustrates a plurality of launch torque curve, is repeated below. / It is noted that a launching look-up table is used to help a driver to figure out related variables to perform launching selected by the user. It would have been obvious to modify the display of Turski to adopt the launch torque curves of Bai as the vehicle mode of different types so that the launch curves of Bai are displayed to a user.

    PNG
    media_image1.png
    840
    1085
    media_image1.png
    Greyscale

It is noted that a launch curve conveys information torques along the power train from the engine to the wheels, including the engine torque curves and clutch torque curves. It will help a user to understand differences of factors or variables that affect launch characteristics of a vehicle and facilitate the user’s selection process of launch settings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the launch torque curves of Bai with the described invention of the Turski in order to provide launch related information to user in a form of set of launch curves.
Turski further discloses: that the user interface is configured to receive a driver-selection of one of the set of launch torque curves to obtain a driver-selected launch torque curve {Turski, paragraph [0035]}. 
Bai further teaches: a controller configured to: detect a set of launch conditions comprising one or more vehicle operating conditions indicative of a launch of the vehicle {Bai, claim 1, paragraph [0024]: the control module 28 also communicates with a throttle position [vehicle operating condition] sensor (TPS) 32 and a throttle actuator 34}; 
Turski does not explicitly disclose: detect a launch request in response to an accelerator pedal of the vehicle being depressed to an accelerator pedal position threshold.
Johri remedies this and teaches in paragraph [0063]: the accelerator pedal position threshold may be a position that represents a threshold driver demand torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the accelerator pedal position threshold of Johri with the described invention of the Turski to facilitate user input in launch control.
The modified Turski does not explicitly teach open loop control.  
Fodor remedies this and teaches: after receiving the driver-selected launch torque curve and in response to detecting the set of launch conditions and the launch request, control the launch of the vehicle by performing open-loop control of the drive torque generated by the torque generating system according to the driver-selected launch torque curve and irrespective of wheel slip of the vehicle {Fodor, paragraph [0019]: the controller may compute the desired torque capacity based on known relationships between clutch torque capacity and output torque and then send commands to the actuator based on a nominal relationship between the command and clutch torque capacity. This method of control is called open loop control. Closed loop control and open loop control may be used together by adding a closed loop term to the open loop command to the clutch actuator}. Regarding wheel slip, Bai teaches in paragraph [0003] that traditional friction launch control strategies include closed loop slip speed control. Closed loop slip speed control monitors the slip speed across the friction launch device and regulates the slip speed so that is follows a single, desired profile. It is implied that the open-loop control by Fodor is performed irrespective of wheel slip of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the open-loop control of Fodor with the described invention of the modified Turski in order to provide a vehicle that performs launch torque curve of driver selection in a simpler control scheme.
	Similar reasoning applies to claim 10.
Regarding claim 2, which depends from claim 1, Fodor further teaches: wherein the controller is configured to perform the open-loop control of the drive torque generated by the torque generating system according to the driver-selected launch torque curve and irrespective of any feedback relative to a driveline of the vehicle {Fodor, paragraph [0019]}. It is in the knowledge generally available to one of ordinary skill in the art that open-loop control does not consider feedback. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the open-loop control of Fodor with modified Turski in order to perform open-loop control for the drive torque of driver selection. 
Similar reasoning applies to claim 11.
Regarding claim 3, which depends from claim 1, Bai further teaches:  wherein the controller is configured to perform the open-loop control of the drive torque generated by the torque generating system according to the driver-selected launch torque curve and without any driver modulation of the accelerator pedal {Bai, claim 1}. Predetermined launch torque curve means that no manual override is permitted during operation of a vehicle according to the selected launch torque curve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the launch torque curves of Bai with modified Turski in order to perform operation according to selected launch torque curve without permitting driver modulation. 
Similar reasoning applies to claim 12.
Regarding claim 4, which depends from claim 1, Bai further teaches: wherein the set of driver- selectable launch torque curves comprises a plurality of predetermined launch torque curves {Bai, claim 1}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the launch torque curves of Bai with modified Turski in order to provide driver-selectable curve set. 
	Similar reasoning applies to claim 13.
Regarding claim 5, which depends from claim 1, Turski further teaches: wherein the set of driver- selectable launch torque curves comprises at least one driver-generated or driver- modified launch torque curve {Turski, paragraph [0035]}.
Similar reasoning applies to claim 14.
Regarding claim 7, which depends from claim 6, Johri further teaches: wherein the launch request further comprises the brake pedal being released to a second brake pedal position threshold {Johri, paragraph [0048]: the threshold brake pedal position may vary for vehicle operating conditions}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify variable threshold brake pedal position of Johri to have a second brake pedal position and incorporate such feature with modified Turski in order to provide second selection for user.
	Similar reasoning applies to claim 16.
Regarding claim 9, which depends from claim 1, Turski further teaches: wherein the user interface is a touch display of an infotainment system of the vehicle {Turski, paragraph [0026]}.
	Similar reasoning applies to claim 18.
Claims 6, 8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turski in view of Bai, Johri, Fodor and in further view of US10458351B2 to Wilder et al., which was cited by applicant (hereinafter, Wilder).
Regarding claim 6, which depends from claim 1, Wilder and Johri further teach: wherein the set of launch conditions comprises a speed of the vehicle being less than a threshold and a brake pedal of the vehicle being depressed to a first brake pedal position threshold {Wilder, col. 5, lines 60-63: the launch control feature could be activated and the vehicle 100 could be held at a complete stop or a low speed less than a threshold / Johri, paragraph [0063]:  performance mode launch control may be activated in response to a brake pedal position exceeding a threshold value}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate brake pedal position threshold feature of Johri and to modify the pedal threshold feature to be applied to clutch pedal and incorporate these features of Johri and Wilder’s speed threshold with modified Turski in order to receive user input through brake pedal or clutch pedal.
	Similar reasoning applies to claim 15.
Regarding claim 8, which depends from claim 1, Wilder teaches: wherein the set of launch conditions comprises a speed of the vehicle being less than a threshold and a transmission braking feature of a transmission of the vehicle being active {Wilder, col. 5, lines 60-63; col. 2, lines 54-57: the input device is configured to receive the launch control feature request upon the vehicle transitioning to a drag mode during which a transbrake feature maintains the vehicle at a complete stop}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed threshold and transbrake features of Wilder with modified Turski in order to handle situation when a vehicle is driven very slow or stopped.
Similar reasoning applies to claim 17.

Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. Applicant argued: 
[1] the Zhao reference only generally describes the display and user-selection of various “vehicle mode settings” such as “high acceleration mode” and “low acceleration mode.” The Bai reference merely illustrates “an exemplary look-up table” in Figure 4 for determining “[a]n initial launch torque (Tc).” Bai at paragraph [0031]. The Bai reference fails to disclose or suggest this information being “display[ed]” to the driver via “a user interface” or the driver-selection of a displayed “launch torque curve” and its use for launch torque control “irrespective of wheel slip.” 
In response, 103 rejections are written based on a new base reference, Turski that discloses performance launch control of a vehicle begins by receiving a user-selected driving condition setting. 
[2] the Examiner’s rationale for modifying Zhao by Bai and Fodor is not “an articulated reasoning with some rational underpinning” as required by KSR Int'l Co. v. Teleflex Inc., which is one of the essential elements necessary for a prima facie rejection. KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The Examiner's rationale for modifying Zhao by both Bai and Fodor is “to provide a vehicle that performs launch torque curve of driver selection.” Final Office Action at p. 6. Applicant first submits that this is an extremely generic statement that fails to amount to a rational underpinning in support of some articulated reasoning. Notwithstanding, Applicant further submits that this alleged rationale is merely a conclusory statement that could only be gleaned or otherwise made in light of Applicant’s disclosure in the present  application. In fact, this alleged rationale is almost a reproduction of the title of the present Application: “Driver-Selectable Vehicle Launch Torque Curves and Open-Loop Engine Torque Control.” As previously discussed, the Zhao reference only describes the display of low and high acceleration modes for driver-selection. There is no further discussion in the Zhao reference of the specifics of these modes or the modification of such. The present Application clearly describes the display and user-selection and/or modification of existing launch torque curves. Also as previously discussed, the Bai reference only describes and illustrates an exemplary lookup table in Figure 4, and makes no mention of the display of such to and/or modification of such by the driver of the vehicle. Applicant further submits that the use of such lookup tables as described and shown in the Bai reference are well- known to be for background processing that does not involve the driver of the vehicle.
In response, combination rationales are written based on the combination of the new reference, Turski and other references. Turski, which discloses various aspects of launch control that begins by receiving a user-selected driving condition setting, provides strong relationships with other references. 
[3] The Examiner also acknowledges that the Zhao and Bai references fail to disclose open-loop launch torque control “irrespective of wheel slip” and instead alleges that the Fodor reference discloses this feature. Applicant respectfully disagrees. First, the Zhao reference is entirely silent regarding wheel slip (or slip of any kind). Notwithstanding, the Examiner then proceeds to modify the Zhao reference by the slip speed control strategies of the Bai and Fodor references. Final Office Action at pp. 3-6. Applicant notes that the Johri reference is only relied upon for alleged launch condition detection (e.g., based on accelerator pedal input). /d. af p. 5. First, the Examiner identify Bai’s discussion of “closed loop ... control’ as paragraph [0003]. /d. Next, the Examiner identifies Fodor’s discussion of “open loop control” at paragraph [0019]. /d. at pp. 5-6. The Examiner then proceeds to conclude that these alleged teachings could modify the Zhao reference to achieve the claimed open-loop launch torque control “irrespective of wheel slip.” /d. Applicant submits that the Examiner's rationale lacks a rational underpinning as required by KSR because the slip control strategies discussed in both the Bai and Fodor references are clutch slip control strategies and not wheel slip as claimed. See Bai af [0003] and Fodor at [0016]-[0079]. Furthermore, the Fodor reference explicitly discusses what happens when “[d]ifferences among the speeds of the wheels” is detected —i.e., this “indicate[s] loss of traction,” and thus “controller 62 may reduce the commanded braking torque on the corresponding wheel to regain traction and reduce stopping distance.” Fodor at [0018]. Thus, while the Fodor reference allegedly discusses open-loop clutch slip control, the Fodor reference explicitly discusses closed-loop wheel slip control to prevent traction loss. Thus, the Examiner's proposed rationale for modifying Zhao by Fodor completely lacks a rational underpinning as required by KSR. For at least these reasons, the Examiner has omitted one or more essential elements necessary for a prima facie obviousness rejection of claims 1 and 10.
In response, it is pointed out that Fodor’s disclosure regarding closed-loop wheel slip control does not negate the fact that Fodor discloses open-loop clutch slip control. Clutch slip is closely related to wheel slip, which is well known, as exemplified in paragraphs [0074],  [0153] of US20200130452A1 to Rothwell, et al.: the powertrain controller 11 may be operable to implement torque vectoring to control an amount of torque applied to one or more wheels by controlling a driveline component such as a rear drive unit, front drive unit, differential or any other suitable component. For example, one or more components of the driveline 130 may include one or more clutches operable to allow an amount of torque applied to one or more wheels to be varied. / the low friction launch feature is a feature in which the VCU 10 controls driven wheels of the powertrain in order to reduce wheel slip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661